ORDER TANYA S. CHUTEAN, United States District Judge . Before the court are the Probation Petitions filed on June 24, 2015 and August 31, 2017. (ECF Nos. 22, 25). Upon careful consideration of the record in this case, Magistrate Judge Harvey’s Report and Recommendation (ECF No.' 26), and Defendant Ryan Harsha’s objection thereto (ECF No. 27), the court hereby ADOPTS the Report of Magistrate Judge Harvey. The court further ACCEPTS the Recommendation of Magistrate Judge Harvey, with one modification, as detailed below. Accordingly, it is hereby ORDERED that Harsha’s term of supervised release is revoked. It is FURTHER ORDERED that Harsha shall be incarcerated for three months. Harsha is hereby credited for the time that he has been detained pursuant to the warrant issued as a result of his probation violations. In his Report and Recommendation, Magistrate Judge Harvey noted that Harsha has been held in this matter since August 18, 2017. (ECF No. 26 at 10 n.3). After reviewing Harsha’s supplemental filing, however, the court finds that Harsha has been detained pursuant to the warrant in this case since August 14, 2017, and he will therefore be credited for the time he has served since that date. (See ECF No. 30). There shall be no period of supervised release following Harsha’s incarceration.